1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

3.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 7,9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 7, the term “wide” is indefinite as it is a relative term; it is vague as to what is meant by “wider”; perhaps applicant intends to say –--bigger and configured to wrap or mount around the second transmit birdcage structure---;
In claim 9, line 9, the phrase “first transmit birdcage structure” should be ---first shield birdcage structure---; line 10, the phrase “ring shaped” is indefinite; the segments in drawings are all square shaped; the structure as claimed is vague.
The claims not specifically addressed share the indefiniteness as they depend from rejected base claims.

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5,9-17,19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Applicants’ admitted prior art (AAPA) or Zhu et al. (2012/0268132) in view of Srinivasan et al. (6,029,082).
As to claims 1,5,9,15,19-20, AAPA discloses a magnetic resonance imaging (MRI) head coil including a phased array receive coil; a transmit birdcage structure surrounding the phased array receive coil, wherein the first transmit birdcage structure comprises a plurality of first transmit rungs spaced in a first closed path, and a first shield birdcage structure surrounding the first transmit birdcage structure wherein the first shield birdcage structure comprises a plurality of first shield rungs spaced in a second closed path and elongated in a same direction as the first transmit rungs. AAPA discloses that the structure of the head coil that includes transmit coil; receive coil and both coils are covered by the shield to prevent the external magnetic field interference (see e.g. “BACKGROUND” in the specification). Zhu is also cited to show this head coil structure; see transmit and receive coils in fig. 7. The shield cover is inherently shown in figs. 3,4,8. AAPA or Zhu fails to show inter-rung spacing at one or more first locations on the first closed path being greater than inter-rung spacing at a remainder of the first closed path. Srinivasan is cited to show this feature. Srinivasan teaches to have bigger gaps for the eyes or face area. The area between e.g. 96,98 is bigger than the other uniform areas e.g. between 94,94 (see e.g. fig. 2). Note that the other coil and shield follow the same pattern and thus would have bigger gap near the patient face. It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the head coil of AAPA or Zhu to have bigger area i.e. inter-rung spacing in front of the patient face as taught by Srinivasan to have the less claustrophobic structure of the head coil.
	The method claims recited for using the apparatus in claims 15-16 are an inherent use of the apparatus of AAPA or Zhu in view of Srinivasan and are rejected on the same grounds. One of ordinary skill would find it inherent that the apparatus of AAPA or Zhu modified with Srinivasan operates in the functional manner claimed by applicant. See MPEP 2112.02(I).


    PNG
    media_image1.png
    576
    712
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    666
    567
    media_image2.png
    Greyscale


As to claims 2,10-11,17, AAPA or Zhu in view of Srinivasan discloses the MRI head coil wherein the inter-rung spacing at the remainder of the first closed path is uniform, and wherein the inter-rung spacing at the one or more first locations is an integer multiple of the inter-rung spacing at the remainder of the first closed path (see e.g. fig. 2 in Srinivasan).
As to claim 3, AAPA or Zhu in view of Srinivasan discloses the MRI head coil wherein the first transmit birdcage structure is tuned to a Larmor frequency for 7 tesla or above (see e.g. BACKGROUND in AAPA; paras 0173-0175 i.e. magnetic field strength is arbitrary).
As to claims 4,16, AAPA or Zhu in view of Srinivasan discloses the MRI head coil wherein a total number of the first transmit rungs is greater than about 16 (see e.g. fig. 9 in Zhu; fig. 3 in Srinivasan).
As to claims 12-13, AAPA or Zhu in view of Srinivasan discloses the MRI head coil wherein an MRI scanner comprising a basic field magnet (see e.g. fig. 1 in Srinivasan).


As to claim 14, AAPA or Zhu in view of Srinivasan discloses the MRI head coil wherein the MRI head coil is cylindrical shaped, and wherein the first and second closed paths are circular and extend along a circumference of the MRI head coil (see e.g. fig. 8 in Zhu or fig. 2 in Srinivasan).
Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

6.	Claims 6-8,18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note PTO-892.
	Loew et al. (2019/0377039) discloses birdcage MRI coil system; Yang et al. (2018/0313918) shows two rows of RF coil array; Driemel (8,294,460) and Dworkin et al. (8,055,326) show head coil with openings for eyes and Lazar et al. (2009/0267606) shows birdcage transmitting MRI antenna.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY PATIDAR whose telephone number is (571)272-2265.  The examiner can normally be reached on M-Thur 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/JAY PATIDAR/
Primary Examiner, Art Unit 2858